DETAILED ACTION
This action is in response to the filing of 6-1-2022. 
Claims 1-5, 7-8, 10-15 and 17-23 are pending and have been considered below:

            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-8, 13-15 and 17-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Someno (20080150908 A1) in view of Mizobuchi et al. (“Mizobuchi” 20040119763 A1).
Claim 1: Someno discloses an information processing apparatus comprising a processor configured to: cause a display to display a graphical user interface comprising a plurality of items (Figure 9a-c and Paragraph 101; plurality of items);
Wherein each of the plurality of items on the graphical interface displays an indication of a current parameter currently set to a respective item of the plurality of items (Figures 9a-c, Paragraphs 101, 106-107; copies set at certain number) 
receive an input from a user, the input being scribing over two or more items of the plurality of items displayed on the display (Figures 9-c, Paragraphs 106-107 scribe overlaps multiple items);
provide the user with a substantially real-time feedback of the scribing by applying digital ink indicating a scribed trail on the graphical user interface, (Figure 9a-c and Paragraphs 106-107, 119; trail feedback of a number); 
in response to (1) the scribed trail selecting a first item from among the two or more items based on a position of the scribed trail within the graphical user interface and (2) an entirety of the scribed trail being recognized as a first predetermined trail representing a first processing from among aplurality of predetermined trails each corresponding to a
predetermined processing, perform the first processing on the first item (Figure 9a-c and Paragraphs 106-107, 116; first setting of predetermined scribe/trail performs selection);
in response to (1) the scribed trail selecting the first item and (2) the entirety of the scribed trail being recognized as a second predetermined trail representing a second processing from among the plurality of predetermined trails, perform the second processing on the first item (Figure 9a-c and Paragraphs 106-107, 116; second setting of predetermined scribe/trail performs parameter change);
Someno may not explicitly disclose wherein the scribed trail selects only one item as the first item based on the position of the scribed trail within the graphical user interface. 
Mizobuchi is provided because it discloses a system where a trail provides overlap over a plurality of items, a single item to be selected is based on a positioning of the trail and the amount of overlap with the items  (Figures 4, 5b and Paragraphs 23, 25). 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a trail exclusion mechanism within Someno using well known functionality as found in Mizobuchi. One would have been motivated to provide the selection method as an enhanced input control improving efficiency by eliminating erroneous inputs. 
Claim 2: Someno and Mizobuchi disclose an information processing apparatus of claim 1, wherein the first processing comprises updating the current parameter of the first item to an updated parameter corresponding to the first predetermined trail (Someno: Figures 4a-c and 9a-c; parameter updated). 
Claim 3: Someno and Mizobuchi disclose an information processing apparatus of claim 2, wherein the indication of the current parameter is visually displayed prior to the scribing of the scribed trail and then, after the scribing of the scribed trail, an indication of the updated parameter is visually displayed (Someno: Figures 4a-c:MSN and 9a-c:ISN; parameter previously displayed).
Claim 4: Someno and Mizobuchi disclose an information processing apparatus of claim 1, wherein the selecting of the first item is based on more than one point on the scribed trail (Someno: Figure 9b and Mizobuchi: Figures 4, 5b and Paragraphs 23, 25 threshold of scribe overlap for selection). 
Claim 5: Someno and Mizobuchi disclose an information processing apparatus of claim 2, wherein the selecting of the first item is based on more than one point on the scribed trail (Someno: Figure 9b and Mizobuchi: Figures 4, 5b and Paragraphs 23, 25 threshold of scribe overlap for selection). 
Claim 7: Someno and Mizobuchi disclose an information processing apparatus of claim 1, wherein the selecting of the first item based at least in part on a portion of the scribed trail other than a start point of the scribed trail (Mizobuchi: Figure 3a, 4, 5b and Paragraphs 23, 25 threshold of scribe overlap for selection trail starts away from objects). 
Claim 8: Someno and Mizobuchi disclose an information processing apparatus of claim 2, wherein the selecting of the first item based at least in part on a portion of the scribed trail other than a start point of the scribed trail (Mizobuchi: Figure 3a, 4, 5b and Paragraphs 23, 25 threshold of scribe overlap for selection trail starts away from objects). 
Claim 13: Someno and Mizobuchi disclose an information processing apparatus of claim 1, wherein the processor is configured to select, as the first item, an item that has a largest amount of overlapping portion overlapping the scribed trail (Mizobuchi: Figures 4, 5b and Paragraphs 23, 25 threshold of scribe overlap for selection). 
Claim 14: Someno and Mizobuchi disclose an information processing apparatus of claim 1, wherein the plurality of items are a plurality of visible, selectable graphical user interface components (Someno: Figures 4a-c and 9a-c; each item is a selectable component Mizobuchi: Figure 3a:10a). 
Claim 15: Someno and Mizobuchi disclose an information processing apparatus of claim 14, wherein the plurality of graphical user interface components are options from which the user can make a selection (Someno: Figures 4a-c and 9a-c; option of items like photos and Mizobuchi: Figure 3a:10c). 
Claim 17 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 18: Someno and Mizobuchi disclose an information processing apparatus of claim 17, wherein each of the plurality of items displays a text string indicating the current parameter of the respective item, and wherein the visual feedback changes the text string from a first value that is displayed to a second value indicating the updated parameter (Someno: Figure 7a-c and 18a-c; changes textual value). 
Claim 19: Someno and Mizobuchi disclose an information processing apparatus of claim 1, wherein the second processing is setting a second parameter corresponding to the second predetermined trail to the first item (Figure 9a-c and Paragraphs 106-107, 116; second parameter set such as print amount or metadata type). 
Claim 20 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 21: Someno and Mizobuchi disclose an information processing apparatus of claim 1, wherein the scribed trail overlaps two or more neighboring items of the plurality of items, and wherein the processor is configured to select only one of the two or more neighboring items as the first item only using the scribed trail which is a continuous trail (Mizobuchi: Figure 4, 5b and Paragraph 25; items are next to each other). 
Claim 22: Someno and Mizobuchi disclose an information processing apparatus of claim 21, wherein the processor is configured to determines a third item that has a largest amount of overlapping portion overlapping the scribed line and selects only the third item as the first item (Mizobuchi: Figure 4, 5b and Paragraphs 23, 25). The item with most overlapping scribe is selected.
Claim 23 is similar in scope to claim 1-3 and 20-21 and therefore rejected under the same rationale.  

Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Someno (20080150908 A1) and Mizobuchi et al. (“Mizobuchi” 20040119763 A1) in further view of Jaeger (20020109737 A1).
Claim 10: Someno and Mizobuchi disclose an information processing apparatus of claim 1, but may not explicitly disclose wherein the selecting of the first item is based at least in part on a middle portion of the scribed trail. 
Jaefer is provided because it discloses a system where a first and second trail perform a first and second operation, further the trial including at least some of the middle section is used to a select a first item (Figure 13). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide different selection methods within Someno using well known functionality as found in Jaefer. One would have been motivated to provide to selection method through a middle section because it allows for more coarse selection input improving user experience if imprecise inputs are provided.  
Claims 11 and 12 are similar in scope to claim 10 and therefore rejected under the same rationale.  

Response to Arguments
Applicant's amendments have been considered but are moot in view of the newly cited areas of prior art in the current rejection. Additional cited areas of Someno (see rejection above) provide a single trail which performs a first selection process along with a second process of updating parameters that were previously displayed. These newly cited areas along with Mizobuchi read on the current claim language. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20060085767 A1; Delimiters for selection-action pen gestures; Hinckley et al.; Figures 5-6 AND [0105-0106]


Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
8-23-2022